

 
SIXTH AMENDMENT TO CREDIT AGREEMENT
 
This Sixth Amendment to Credit Agreement (the “Amendment”) is made as of June
20, 2009, by and between TORTOISE CAPITAL RESOURCES CORPORATION, a Maryland
corporation (the “Borrower”); and U.S. BANK NATIONAL ASSOCIATION, a national
banking association (the “Bank”); and as the lender for Swingline Loans (in such
capacity, the “Swingline Lender”), as agent for the Banks hereunder (in such
capacity, the “Agent”), and as lead arranger hereunder (in such capacity, the
“Lead Arranger”).  Capitalized terms used and not defined in this Amendment have
the meanings given to them in the Credit Agreement referred to below.
 
Preliminary Statements
 
(a)           The Bank and the Borrower are parties to a Credit Agreement dated
as of April 25, 2007, as amended by the First Amendment to Credit Agreement
dated as of July 18, 2007, as further amended by the Second Amendment to Credit
Agreement dated as of September 28, 2007, as further amended by the Third
Amendment to Credit Agreement dated as of March 21, 2008, as further amended by
the Fourth Amendment to Credit Agreement dated as of March 28, 2008, and as
further amended by the Fifth Amendment to Credit Agreement dated as of March 20,
2009 (as so amended, and as the same may be further amended, renewed, restated,
replaced, consolidated or otherwise modified from time to time, the “Credit
Agreement”).
 
(b)           The Borrower has requested to renew and extend the term of the
Credit Agreement for 60 days.
 
(c)           The Bank is willing to agree to the foregoing request, subject,
however, to the terms, conditions, and agreements set for the below.
 
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Bank and the Borrower agree as follows:
 
1.  Modification to Section 1.1 Definitions.  The definition of “Termination
Date” as set forth in Section 1.1 of the Credit Agreement is hereby deleted in
its entirety and is hereby replaced with the following:
 
“Termination Date” means August 20, 2009; provided, however, if such day is not
a Business Day, the Termination Date shall be the immediately preceding Business
Day.
 
2.  Decrease in Revolving Credit Facility.  The reference to “$25,000,000” in
Section 2.1 of the Credit Agreement is hereby deleted and is hereby replaced
with “$11,700,000”.
 
3.  Modification to Exhibit A.  Exhibit A as attached to the Credit Agreement is
deleted and is hereby replaced with Exhibit A, attached to this Amendment.
 
4.  New Note.  Contemporaneously with the execution and delivery of this
Amendment, the Borrower, as maker, shall execute and deliver a new revolving
credit note, in the stated principal amount of $11,700,000, in favor of U.S.
Bank National Association, as payee (the “New Note”), which New Note shall
amend, restate and replace the Note dated as of March 20, 2009, from the
Borrower, as maker, to U.S. Bank National Association, as payee, in the stated
principal amount of $18,000,000 (the “Old Note”), and which New Note, as the
same may be amended, renewed, restated, replaced or consolidated from time to
time, shall be a “Revolving Credit Note” referred to in the Credit Agreement.
 
5.  Reaffirmation of Credit Documents.  The Borrower reaffirms its obligations
under the Credit Agreement, as amended hereby, and the other Credit Documents to
which it is a party or by which it is bound, and represents, warrants and
covenants to the Bank, as a material inducement to the Bank to enter into this
Amendment, that (a) the Borrower has no and in any event waives any, defense,
claim or right of setoff with respect to its obligations under, or in any other
way relating to, the Credit Agreement, as amended hereby, or any of the other
Credit Documents to which it is a party, or the Bank’s actions or inactions in
respect of any of the foregoing, and (b) all representations and warranties made
by or on behalf of the Borrower in the Credit Agreement and the other Credit
Documents are true and complete on the date hereof as if made on the date
hereof.
 
6.  Conditions Precedent to Amendment.  Except to the extent waived in a writing
signed by the Bank and delivered to the Borrower, the Bank shall have no duties
under this Amendment until the Bank shall have received fully executed originals
of each of the following, each in form and substance satisfactory to the Bank:
 
(a)  Amendment.  This Amendment;
 
(b)  New Note.  The New Note;
 
    (c)  Form U-1.  A Form U-1 for the Borrower whereby, among other things, (i)
the maximum principal amount of Revolving Credit Loans that may be outstanding
from time to time under the Credit Agreement is noted as being $11,700,000, and
(ii) the Borrower concurs (and the Borrower does hereby concur) with the
assessment of the market value of the margin stock or other investment property
described in the attachment to such Form U-1 as of the date provided in such
attachment;
 
    (d)  Secretary’s Certificate.  A certificate from the Secretary or Assistant
Secretary of the Borrower certifying to the Bank that, among other things, (i)
attached thereto as an exhibit is a true and correct copy of the resolutions of
the board of directors of the Borrower authorizing the Borrower to enter into
the transactions described in this Amendment and the execution, delivery and
performance by the Borrower of such Credit Documents, (ii) the articles of
incorporation and by-laws of the Borrower as delivered to the Agent pursuant to
the Secretary’s Certificate dated April 25, 2007 from the Borrower’s secretary
remain in full force and effect and have not been amended or otherwise modified
or revoked, and (iii) attached thereto as exhibits are certificates of good
standing, each of recent date, from the Secretary of State of Maryland and the
Secretary of State of Kansas, certifying the good standing and authority of the
Borrower in such states as of such dates; and
 
    (e)  Other Documents.  Such other documents as the Bank may reasonably
request to further implement the provisions of this Amendment or the
transactions contemplated hereby.
 
7.  No Other Amendments; No Waiver of Default.  Except as amended hereby, the
Credit Agreement and the other Credit Documents shall remain in full force and
effect and be binding on the parties in accordance with their respective
terms.  By entering into this Amendment, the Bank is not waiving any Default or
Event of Default which may exist on the date hereof.
 
8.  Expenses.  The Borrower agrees to pay and reimburse the Bank for all
out-of-pocket costs and expenses incurred in connection with the negotiation,
preparation, execution, delivery, operation, enforcement and administration of
this Amendment, including the reasonable fees and expenses of counsel to the
Bank.
 
9.  Affirmation of Security Interest.  The Borrower hereby confirms and agrees
that any and all liens, security interests and other security or Collateral now
or hereafter held by the Bank as security for payment and performance of the
Notes and the Obligations are renewed hereby and carried forth to secure payment
and performance of the Notes and the Obligations.  The Credit Documents are and
remain legal, valid and binding obligations of the parties thereto, enforceable
in accordance with their respective terms.
 
10.  Counterparts; Fax Signatures.  This Amendment and any documents
contemplated hereby may be executed in one or more counterparts and by different
parties thereto, all of which counterparts, when taken together, shall
constitute but one agreement.  This Amendment and any documents contemplated
hereby may be executed and delivered by facsimile or other electronic
transmission and any such execution or delivery shall be fully effective as if
executed and delivered in person.
 
11.  Governing Law.  This Amendment shall be governed by the same law that
governs the Credit Agreement.
 
[Remainder of Page Intentionally Left Blank]
 


 
 

--------------------------------------------------------------------------------

 


K.S.A. §16-118 Required Notice.  This statement is provided pursuant to K.S.A.
§16-118:  “THIS AMENDMENT TO CREDIT AGREEMENT IS A FINAL EXPRESSION OF THE
AMENDMENT TO CREDIT AGREEMENT BETWEEN THE BANK (AS CREDITOR) AND THE BORROWER
(AS DEBTOR) AND SUCH WRITTEN AMENDMENT TO CREDIT AGREEMENT MAY NOT BE
CONTRADICTED BY EVIDENCE OF ANY PRIOR ORAL AMENDMENT TO CREDIT AGREEMENT OR OF A
CONTEMPORANEOUS ORAL AMENDMENT TO CREDIT AGREEMENT BETWEEN THE BANK AND THE
BORROWER.”  THE FOLLOWING SPACE CONTAINS ANY NON-STANDARD TERMS, INCLUDING THE
REDUCTION TO WRITING OF ANY PREVIOUS ORAL AMENDMENT TO CREDIT AGREEMENT:
 


 
NONE.
 
The creditor and debtor, by their respective initials or signatures below,
confirm that no unwritten amendment to credit agreement exists between the
parties:
 
Creditor:    CSH    
 
Debtor:        TM    
 
[signature page to follow]


 


      
        Sixth Amendment to Credit Agreement – Initial Page      
      
        
      
      
        
      
    
 
 

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the parties have entered into this Amendment as of the date
first above written.
 


 
TORTOISE CAPITAL RESOURCES CORPORATION,

 
the Borrower





By:/s/ Terry Matlack
       Name: Terry Matlack
       Title: Chief Financial Officer




U.S. BANK NATIONAL ASSOCIATION,
as Agent and as the Bank




By: /s/ Colleen S. Hayes
      Name: Colleen S. Hayes
      Title: Vice President
 
 
 
 
 
 
 
 
 
 
Sixth Amendment to Credit Agreement – Signature Page       


      
        
      
        
      
      
        
      
    
 
 

--------------------------------------------------------------------------------

 


EXHIBIT A
 
(Banks and Commitments)
 


 
 
Bank
Revolving Credit Loan
Commitment Amount
Swingline Loan Commitment Amount*
Bank’s Total Commitment Amount
Bank’s Pro-Rata Percentage**
U.S. Bank
National Association
$11,700,000
$3,000,000
$11,700,000
1.000000000000
         
        TOTALS:
$11,700,000
$3,000,000
$11,700,000
1.000000000000



 
*
As more particularly described in the Agreement, the Swingline Loan Commitment
is a subcommitment under the Revolving Credit Loan Commitments.  Accordingly,
extensions of credit under the Swingline Loan Commitment act to reduce, on a
dollar-for-dollar basis, the amount of credit otherwise available under the
Revolving Credit Loan Commitments.

 


Sixth Amendment to Credit Agreement – Exhibit A

